Citation Nr: 0723675	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-21 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
March 20007.  


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service.  

2.  Competent evidence of a verifiable stressor event during 
military service has not been presented.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.304(f)) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, when read in conjunction with 
each other, the discussions in May 2002 and July 2003 VCAA 
letters informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and the responsibilities of the veteran and VA in 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The VCAA letters also implicitly notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board is satisfied 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  All notices required by VCAA and implementing 
regulations were furnished to the appellant and no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error.  Subsequent 
to the rating decision on appeal, the RO did provide notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim and the veteran has had the 
chance to submit evidence in response to the VCAA letters.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the May 2002 and July 2003 VCAA 
letters and was provided with notice of the types of evidence 
necessary to establish any disability rating and/or the 
effective date via correspondence dated in March 2006.  The 
appellant's status as a veteran has never been at issue.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  The veteran has been afforded appropriate 
VA examinations.  VA has attempted to verify the veteran's 
claimed stressors to the extent permitted by the information 
provided by the veteran.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal decided herein.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Analysis

The veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

In the current case, there is competent evidence of record of 
diagnoses of PTSD.  VA examinations conducted in August 2002 
and May 2003 resulted in diagnoses of PTSD.  Furthermore, 
letters from Vet Center health care professionals include 
annotations indicating that the veteran had PTSD as a result 
of his military service.  

Although the veteran has been diagnosed with PTSD, the Board 
finds that service connection is not warranted for the 
disability because the diagnoses of PTSD are not based on a 
verified in-service stressor or stressors.  The Court has 
held that just because a physician or other health 
professional accepted the veteran's description of his active 
service experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean that VA is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

More specifically, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a PTSD diagnosis will vary depending upon whether the 
veteran engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f) (2006); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) 
(wherein the Court stated, "If the veteran engaged in combat, 
his/her lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service 
stressors").  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  

In the current case, the veteran did not engage in combat.  
There is no indication that he was in receipt of any awards 
or decorations denoting participation in combat.  There is no 
indication that he received any specialized training for 
combat other than basic training.  The records indicate that 
the veteran's principal duty while stationed in Vietnam was 
aircraft parts specialist.  The veteran testified that this 
was his job while in Vietnam.  This job description does not 
connote combat participation.  The veteran's service medical 
records do not indicate that he was treated for any combat-
related injuries and it appears that the service medical 
records are complete.  As the Board finds that the veteran 
did not participate in combat, his reports of his in-service 
stressors must be corroborated.  

The veteran's accounts of his alleged stressors in connection 
with his claim have been reported as follows:

At the time of the August 2002 VA mental disorders 
examination, stressors reported by the veteran were being 
shelled on a regular basis, being attacked by snipers while 
on guard duty, shooting at people and being shot at, being 
around people who were blown to bits, and dealing with rats 
and cobras.  The examiner observed that it did appear that 
the veteran was traumatized while in Vietnam because of the 
events in the fire fights.  The diagnosis was PTSD with 
secondary depression.  

An August 2002 statement from a Vet Center therapist sets out 
two stressors reported by the veteran: witnessing the 
explosion of a booby trapped helicopter in which two friends 
were killed and enduring numerous mortar attacks.  The 
therapist's pertinent diagnoses were chronic PTSD and 
depression.  

In a stressor statement dated in November 2002, the veteran 
wrote that he was assigned to the 574th Transportation 
Company, Bravo Troop, 7th of the 1st Air Calvary in Vinh Long, 
Vietnam.  His primary duties included parts distribution for 
helicopters as well as being assigned to perimeter guard duty 
on a frequent basis.  He described an incident that occurred 
two months after he arrived in Vietnam.  A helicopter 
exploded killing a pilot and a mechanic.  The veteran 
indicated that he rushed to the scene and witnessed the 
pilot's body parts everywhere and the mechanic who was 
burned.  The veteran later learned that the helicopter had 
been booby-trapped.  He reported other stressors involved 
finding decomposing bodies of soldiers, one of which was 
located in a water tower from which the veteran would drink.  
The other soldier's body was found near a pond.  Both men had 
been murdered.  He also wrote that he had been shot at by 
another American soldier who had become distressed.  He 
reported that he was nearly killed when a helicopter's mini-
gun accidentally fired just after the veteran had passed in 
front of the weapon on a fork lift.  The accidental misfire 
killed another soldier.  He wrote that there were also 
numerous other friendly fire incidents.  

In February 2003, the veteran's sister wrote a statement 
wherein she reported the veteran had written to her while in 
Vietnam about a bomb explosion that killed everyone in a bar 
across the street from where he was sitting as well as 
details of murder victims found on his base.  

A VA psychiatric examination was conducted in May 2003.  At 
that time, the veteran reported that the base he was 
stationed at in Vietnam was subjected to shellings on a 
regular basis including enemy rocket attacks and mortar 
attacks almost every night.  He informed the examiner that 
people around him were shot and wounded and several people 
were literally blown to bits in front of him by rocket and 
mortar attacks.  There were also problems with encounters he 
had with cobras and rats while he was sleeping.  The examiner 
opined that the major stress the veteran was exposed to was 
the issue of constant rocket attacks and mortar attacks while 
stationed in Viet Nam.  The examiner opined that the veteran 
had symptoms of PTSD due to his military experiences.  The 
diagnosis was PTSD with secondary depression.  The examiner 
found that the veteran was exposed to a significant amount of 
traumatic events in Vietnam.  

In August 2003, the veteran informed VA that he was unable to 
remember the specific dates of his military stressors but all 
events occurred at his base camp in Vinh Long, Viet Nam.  He 
thought that there might be records of the friendly fire 
incidents that occurred on the base in 1969-1970.  He thought 
that the incident involving the helicopter occurred in May 
1969.  

In an undated statement from the veteran, received at the RO 
in January 2004, he reported that he performed perimeter 
guard duty.  He reported the incident, which involved the May 
1969 explosion of a booby-trapped helicopter, which killed a 
pilot and a mechanic.  He wrote about the incident where he 
was almost killed when a helicopter's mini-guns accidentally 
discharged killing another soldier.  He reported finding a 
murdered U.S. soldier in the base water tank.  He indicated 
that he was shot at one time by a U.S. soldier who flipped 
out.  A January 2004 statement from a Vet Center therapist 
and a psychiatrist include descriptions of the stressors 
reported in the veteran's January 2004 statement and also 
includes pertinent diagnoses of chronic delayed PTSD and 
recurrent major depressive disorder.  

In June 2005, the veteran reported that he had trouble 
remembering dates but that the incident involving the 
helicopter explosion occurred between June 1969 and January 
1970.  

The veteran testified before the undersigned in March 2007 
that his base was mortared every few nights when he first 
arrived.  He described an incident where a booby-trapped 
helicopter exploded killing a pilot and mechanic.  The 
veteran did not remember what unit the men were assigned to 
and was unable to remember the date of the incident.  He 
thought the incident occurred between June 1969 and February 
1970.  He denied finding the bodies of two murdered soldiers 
on base.  He testified that he was almost killed when a mini-
gun fired just after he had passed the helicopter.  The 
gunfire killed another soldier.  He reported that he was 
fired at by an American soldier who was on a water tower.  

The only stressor reported by the veteran for which a month 
of occurrence was provided was the stressor involving the 
explosion of a booby-trapped helicopter, which the veteran 
originally indicated had occurred in May 1969.  VA attempted 
to verify the May 1969 helicopter explosion through official 
sources.  In March 2005, the U.S. Armed Services Center for 
Unit Records Research (CURR) reported that it was unable to 
verify the veteran's claimed stressor regarding a pilot and 
mechanic being killed by a helicopter explosion at Vinh Long 
base during May of 1969.  

CURR reported that, on May 21, 1969, Vinh Long received 6 
rounds of mortar fire outside the compound.  No rounds were 
reported to have landed in the compound and there were no 
casualties.  The Board finds that the May 1969 mortar attack 
does not constitute a verified stressor for the veteran as it 
does not match the veteran's reports of the events.  The 
veteran has indicated on several occasions that he was 
subject to rocket and mortar attacks on an almost daily basis 
and that he had witnessed soldiers who were blown apart in 
the attack.  He did not single out the month of May 1969 as 
being the date of an attack.  The single mortar attack on May 
21, 1969, which was outside the actual base and did not 
result in not supportive of the veteran's descriptions of 
continuous mortar and rocket attacks on Vinh Long resulting 
in casualties.  

The Board finds that reduced probative value is to be 
accorded the veteran's accounts of in-service stressors due 
to his conflicting accounts of some of the stressors.  For 
example, the veteran apparently informed the Vet Center 
therapist who wrote the August 2002 letter that the explosion 
of the booby-trapped helicopter involved the death of two 
friends.  None of the other submissions from the veteran 
indicates in any way that he actually knew any decedents.  In 
a December 2003 statement, the veteran reported that he 
participated in the discovery of a body in the water tower.  
The veteran testified before the undersigned in March 2007 
that he did not actually participate in finding the body.  
Furthermore, the allegation of being subjected to rocket and 
mortar attacks has not been consistently reported by the 
veteran.  In August 2002, the veteran indicated that he was 
shelled on a regular basis but in a November 2002 stressor 
statement, shellings and rocket attacks were not mentioned.  
In May 2003, the veteran again reported shellings on a 
regular basis, including rocket and mortar attacks almost 
every night, but in a January 2004 stressor statement, these 
attacks were not reported.  At the time of the March 2007 
hearing, the veteran did not report any stressors involving 
being mortared or rocketed.  The veteran has also 
intermittently reported that he shot at people and was shot 
at while on guard duty, including being shot at by snipers.  

Associated with the claims file is a February 2005 statement 
from B.S.I. who annotated a copy of the January 2004 
statement from the Vet Center to indicate that he concurred 
with the veteran's written statements and that they were all 
true.  The author also reported that he was also present and 
witnessed all the stressors as well.  The Board finds that 
this statement does not verify the veteran's non-combat 
stressors.  The probative value is significantly reduced as 
the author's military records demonstrate that he did not 
arrive in Vietnam until June 1969.  The author's statement 
indicating he was present and witnessed the reported May 1969 
helicopter explosion lacks objective support.  The statement 
does not corroborate a finding that the veteran was subject 
to artillery strikes.  Mortar and rocket attacks were not 
reported in the January 2004 statement.  

The Board notes that the veteran has been diagnosed with 
depression as well as with PTSD.  Significantly, the 
depression is only linked to the veteran's service by being 
secondary to PTSD.  There is no medical evidence that links 
depression to the veteran's active duty service on a direct 
basis.  Because service connection is not warranted for PTSD, 
service connection is also not warranted for depression as 
secondary to PTSD.  

Essentially, the veteran's statements are the only evidence 
that any of the veteran's reported in-service PTSD stressors 
occurred (including the severity and frequency of mortar 
attacks with resultant casualties).  Evidence to corroborate 
the veteran's recollections is not present in this case.  See 
Zarycki, supra.  See also Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
The board concludes that the veteran has not presented a 
verified or verifiable stressor.  In the absence of a 
verified or verifiable stressor event, which is essential to 
a PTSD claim, service connection for PTSD must be denied.  
38 C.F.R. § 3.304(f).  

The preponderance of the evidence is against service 
connection for PTSD in the absence of a verified in-service 
stressor.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir.  2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991). 


ORDER

The appeal is denied.  



____________________________________________
CHARLES E. HOGEBOOM 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


